DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) directed to a fish lure in the reply filed on May 10, 2022 is acknowledged.
A complete and thorough examination of claims 1-19 is provided below. 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference numeral 300 as mentioned in paragraph 0055 on page 19 appears to be missing from Fig. 6. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13, 16, and 18 are objected to because of the following informalities: 
Claim 13 recites the following, “The flying fish lure of Claim 4”, however claim 4 is directed to a “fish lure”. To improve clarity, the examiner recommends using consistent terminology throughout the claims by referring to the lure as either “a flying fish lure” or “a fish lure”.
Claim 16 recites the limitation, “The flying fish lure of Claim 15”, however claim 15 is directed to “a fish lure”. To improve clarity, the examiner recommends using consistent terminology throughout the claims by referring to the lure as either “a flying fish lure” or “a fish lure”.
Claim 18 recites the limitation, “The fish lure of Claim 17”, however claim 17 is directed to a “flying fish lure”. To improve clarity, the examiner recommends using consistent terminology throughout the claims by referring to the lure as either “a flying fish lure” or “a fish lure”. 
Claim 19 recites the limitation, “The flying fish lure of Claim 15, wherein said fish lure is configured to be trolled behind a boat that is equipped with a fishing kite, such that said fish lure emulates a gliding movement of said California Flying Fish”. This appears to be a duplicate of claim 16. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For examination purposes the claims will be treated on their merits and evaluated as best understood by the examiner. 
The term “substantially rigid” in claims 7 and 17 is a relative term which renders the claim indefinite. The term “substantially rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The definition of rigid, per the Oxford dictionary, is “unable to bend or be forced out of shape”. As currently drafted, it is unclear to what degree the wing supports are “rigid” because even a strong material strong material/structure, such as a titanium beam, is capable of being bent or forced out of shape. As best understood by the examiner, the wing support act as insertion slots which provide some level of stability for the detachable wings. 
Claims 8-12 depend on claim 7 and are therefore indefinite. 
Claims 18-19 depend on claim 17 and are therefore indefinite. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Paragraph 0020 on page 9 references a method of refreshing roasted coffee and does not appear to be relevant to the flying fish lure application.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson (US Pub No 2021/0076651 A1).
Regarding claim 1, Johnson discloses a fish lure (lure 100; Fig 1), comprising: a body portion (head 110; Fig 1); and one or more wings (wings 130, 132, 134, 136; Fig 1); 
wherein said one or more wings (wings 130, 132, 134, 136; Fig 1) are capable of engaging with said body portion (wings are secured into head portion; para 0033-34); and wherein said fish lure is configured to resemble a bait that is attractive to a one or more types of predatory fish (artificial fishing lure resembling injured flying fish attracts predatory fish; abstract).  
Regarding claim 2, Johnson discloses the fish lure of claim 1 as previously discussed. Johnson further discloses wherein said one or more wings (wings 130, 132, 134, 136; Fig 1) are capable of being detachable from and reattachable to, said body portion (head 110). 
Regarding claim 3, Johnson discloses the fish lure of claim 2 as previously discussed. Johnson further discloses wherein said one or more wings (wings 130, 132, 134, 136; Fig 1) are attached to said body portion (wings are secured into head portion), said fish lure is configured to resemble a California Flying Fish that is gliding above water (artificial fishing lure resembles an injured flying fish that attracts predatory fish; abstract).  
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Yummy Flyer Flying Fish Kite Rig for Bluefin Tuna – Mustad Hooks” posted by Local Knowledge Fishing Show on YouTube on January 4, 2018 (herein after referred to as Yummy Flyer).	
Regarding claim 1, Yummy Flyer discloses a fish lure (lure; best captured at 0:41s in the YouTube video), comprising: a body portion (body of lure shown in screen capture taken at 0:41s provided below); and one or more wings (two wings shown in screen capture taken at 0:41s provided below); wherein said one or more wings are capable of engaging with said body portion (both wings are attached to body); and wherein said fish lure is configured to resemble a bait that is attractive to a one or more types of predatory fish (lure resembles a flying fish).  

    PNG
    media_image1.png
    975
    1308
    media_image1.png
    Greyscale

Fig 1. Screen Capture taken at 0:41s
Claims 1-2 and 6-8 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Briccetti et al. (US Pub No 2011/0010983 A1).
Regarding claim 1, Briccetti et al. discloses a fish lure (lure 200), comprising: a body portion (body as seen in Fig 9); and one or more wings (fin member 203, 206); wherein said one or more wings (fin member 203, 206) are capable of engaging with said body portion (fins 206 engage with body as seen in Fig 9-11); and wherein said fish lure is configured to resemble a bait that is attractive to a one or more types of predatory fish (lure 200 resembles bait creature attractive to predatory fish).  
Regarding claim 2, Briccetti et al. discloses the fish lure of claim 1 as previously discussed. Briccetti et al. further discloses wherein said one or more wings (fin member 203, 206) are capable of being detachable from and reattachable to, said body portion (as described in para 0138-0140). 
Regarding claim 6, Briccetti et al. discloses the fish lure of claim 2 as previously discussed. Briccetti et al. further discloses wherein said body portion further comprises one or more wing supports (fin opening 205) that are configured to engage with said one or more wings (as described in para 0138-0140). 
Regarding claim 7, Briccetti et al. discloses the fish lure of claim 6 as previously discussed. Briccetti et al. further discloses wherein said one or more wing supports (fin opening 205) are substantially rigid (In as much as the applicant’s wing support is substantially rigid, the fin opening of Briccetti et al. is substantially rigid. Additionally, para 0058 describes the lure can be made of hard plastic, soft plastic, wood, metal, ect.) and are located substantially enclosed within said body portion (Fig 9-11).  
Regarding claim 8, Briccetti et al. discloses the fish lure of claim 7 as previously discussed. Briccetti et al. further discloses wherein said one or more wing supports further comprise one or more wing insertion slots (in as much as applicant’s wing support further comprises one or more wing insertion slot, fin opening 205 comprises one or more wing insertion slot) that are configured to removably engage with said one or more wings (para 0138-0140).  
Regarding claim 9, Briccetti et al. discloses the fish lure of claim 8 as previously discussed. Briccetti et al. further discloses wherein said one or more wing insertion slots (fin opening 205) are curved, such that when said one or more wings are inserted into said one or more wing insertion slots, said one or more wings (fin member 206) are curved and substantially have an airfoil shape (Fig 18D).  
Regarding claim 10, Briccetti et al. discloses the fish lure of claim 9 as previously discussed. Briccetti et al. further discloses wherein said one or more wing insertion slots (fin opening 205) are accessible through an opening in an outer surface of said body portion (Figs 9-11).  
Regarding claim 11, Briccetti et al. discloses the fish lure of claim 10 as previously discussed. Briccetti et al. further discloses wherein said airfoil shape (Fig 18D) of said one or more wings when inserted into said one or more wing insertion slots generates lift when said fish lure is trolled behind a boat via said fishing line at sufficient speeds.  
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 12, Briccetti et al. discloses the fish lure of claim 11 as previously discussed. Briccetti et al. further discloses further comprising one or more wing pins (locking pins 208), which are configured to removably secure said one or more wings into said one or more wing insertion slots (para 0140).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Yummy Flyer Flying Fish Kite Rig for Bluefin Tuna – Mustad Hooks” posted by Local Knowledge Fishing Show on YouTube on January 4, 2018 (herein after referred to as Yummy Flyer). 
Regarding claim 2, Yummy Flyer discloses the fish lure of claim 1 as previously discussed. Yummy Flyer does not explicitly disclose said one or more wings are configured to be detachable from and reattachable to, said body portion. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the wings attachable and detachable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. This would be done so that the lure takes up less space in storage. Additionally, this may be done so that in the event one or more wing becomes damaged during use, the user could attach a new wing and continue fishing without needing to replace other intact parts of the lure. 
Regarding claim 3, Yummy Flyer discloses the fish lure of claim 2 as previously discussed. Yummy Flyer further discloses wherein said one or more wings are attached to said body portion (best shown in screen capture taken at 0:41s from the YouTube video provided above), said fish lure is configured to resemble a California Flying Fish that is gliding above water (best shown in screen capture taken at 0:16s from the YouTube video provided below).

    PNG
    media_image2.png
    984
    1295
    media_image2.png
    Greyscale

Fig 2. Screen Capture taken at 0:16s
Regarding claim 4, Yummy Flyer discloses the fish lure of claim 2 as previously discussed. Yummy Flyer further discloses wherein said body portion (body of lure shown in screen capture taken at 0:16s and 0:41s) comprises a head (head as seen in screen capture taken at 0:16s and 0:41s), a tail (best seen in screen capture taken at 0:41s), and fishing line guide loop (best seen in screen capture taken at 2:22s); wherein said fishing guide loop is a closed loop that is configured to slidingly engage with a fishing line (best seen in screen capture taken at 2:22s).  

    PNG
    media_image3.png
    988
    1310
    media_image3.png
    Greyscale

Fig 3. Screen Capture taken at 2:22s
Regarding claim 5, Yummy Flyer discloses the fish lure of claim 4 as previously discussed. 
Yummy Flyer discloses the fishing guide loop is secured proximate to the head of said body portion. Yummy Flyer does not explicitly disclose wherein said fishing guide loop is secured proximate to a top of said head of said body portion. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the fishing guide loop proximate to a top of said head of said body portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. This would be done so that less leader line is required in rigging the flying fishing lure because the guide loop would be closer to the channel. 
Regarding claim 13, Yummy Flyer discloses the fish lure of claim 4 as previously discussed. Yummy Flyer further discloses wherein said body portion further comprises a channel (“hole that goes from the body cavity coming out the tail” as described at 1:31-1:32s and shown in the screen captures provided below). 

    PNG
    media_image4.png
    839
    1316
    media_image4.png
    Greyscale

Fig 4. Screen Capture taken at 1:31s

    PNG
    media_image5.png
    984
    1310
    media_image5.png
    Greyscale

Fig 5. Screen Capture taken at 1:32s
Regarding claim 14, Yummy Flyer discloses the fish lure of claim 13 as previously discussed. Yummy Flyer further discloses wherein said channel is configured to receive one or more fishing hooks (“thread this hook through the body cavity” as described at 1:35s and shown in the screen capture provided below), which are connected to said fishing line (“400 pound five or six foot chunk of leader…feed that through the hook” as described at 1:46-1:57s and shown in the screen captures below). 

    PNG
    media_image6.png
    984
    1299
    media_image6.png
    Greyscale

Fig 6. Screen Capture taken at 1:35s

    PNG
    media_image7.png
    989
    1309
    media_image7.png
    Greyscale

Fig 7. Screen Capture taken at 1:46s 

    PNG
    media_image8.png
    982
    1302
    media_image8.png
    Greyscale

Fig 8. Screen Capture taken at 1:57s 
Regarding claim 15, Yummy Flyer discloses the fish lure of claim 14 as previously discussed. Yummy Flyer further discloses wherein said one or more wings are decorated in a pattern and color matching a wing-like pectoral fin of a California Flying Fish (best seen in first screen capture at 0:41s); wherein said body portion is constructed from a durable material (polymer material) and is painted in a pattern and color matching a natural coloration of said California Flying Fish (best seen in first screen capture at 0:41s).  
Matters pertaining to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04. 
Regarding claim 16, Yummy Flyer discloses the fish lure of claim 15 as previously discussed. Yummy Flyer further discloses wherein said fish lure is configured to be trolled behind a boat that is equipped with a fishing kite (lure pulled behind boat and kite as described at 0:16-0:18s and shown in the screen captures below), such that said fish lure emulates a gliding movement of said California Flying Fish (“skipping a flying fish” as described at 0:18s and shown in the screen capture below).  
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

    PNG
    media_image2.png
    984
    1295
    media_image2.png
    Greyscale

Fig 9. Screen Capture taken at 0:16s 

    PNG
    media_image9.png
    977
    1301
    media_image9.png
    Greyscale

Fig 10. Screen Capture taken at 0:18s 
Regarding claim 19, Yummy Flyer discloses the fish lure of claim 15 as previously discussed. Yummy Flyer further discloses wherein said fish lure is configured to be trolled behind a boat that is equipped with a fishing kite (lure pulled behind boat and kite as described at 0:16-0:18s and shown in the screen captures below), such that said fish lure emulates a gliding movement of said California Flying Fish (“skipping a flying fish” as described at 0:18s and shown in the screen capture below).  
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Yummy Flyer Flying Fish Kite Rig for Bluefin Tuna – Mustad Hooks” posted by Local Knowledge Fishing Show on YouTube on January 4, 2018 (herein after referred to as Yummy Flyer) in view of Briccetti et al. (US Pub No 2011/0010983 A1).
Regarding claim 17, Yummy Flyer discloses a flying fish lure (shown in the screen captures taken at 0:16s and 0:41s), comprising: a body portion (body as seen at 0:41s), which comprises a head (head as seen at 0:16s and 0:41s), a tail (best seen at 0:41s), one or more wings (best seen at 0:41s), and a fishing line guide loop (best seen at 2:22s), which is configured to be securely engaged with said body portion (2:22s). 
Yummy Flyer further discloses wherein said body portion (seen at 0:41s) further comprises a channel (“hole that goes from the body cavity coming out the tail” as described at 1:31-1:32s) that is configured to receive one or more fishing hooks (“thread this hook through the body cavity” as described at 1:35s), which are connected to said fishing line (“400 pound five or six foot chunk of leader…feed that through the hook” as described at 1:46-1:57s).
Yummy Flyer further discloses wherein said fish lure is configured to resemble a California Flying Fish that is gliding above water that is attractive to a one or more types of predatory fish (best shown in screen capture taken at 0:16s from the YouTube video provided below). 
Yummy Flyer discloses the fishing guide loop is secured proximate to the head of said body portion. Yummy Flyer does not explicitly disclose wherein said fishing guide loop is secured proximate to a top of said head of said body portion. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the fishing guide loop proximate to a top of said head of said body portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. This would be done so that less leader line is required in rigging the flying fishing lure because the guide loop would be closer to the channel. 
Yummy Flyer does not explicitly disclose the wings are detachable and the body portion comprises one or more wing supports. However, Briccetti et al. discloses a fishing lure with detachable wings (fin member 203, 206) and one or more wing supports (fin opening 205). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the wings detachable from the body using the attachment structure as suggested and taught by Briccetti, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. This would be done so that the lure takes up less space in storage. Additionally, this may be done so that in the event one or more wing becomes damaged during use, the user could attach a new wing and continue fishing without needing to replace other intact parts of the lure. 
Briccetti et al. further discloses wherein said one or more wing supports (fin opening 205) are substantially rigid (In as much as the applicant’s wing support is substantially rigid, the fin opening of Briccetti et al. is substantially rigid. Additionally, para 0058 describes the lure can be made of hard plastic, soft plastic, wood, metal, ect.)
Briccetti et al. further discloses wherein said one or more detachable wings are configured to removably engage with said one or more wing insertion slots (para 0138-0140), wherein said one or more wing insertion slots (fin opening 205) are curved, such that when said one or more wings are inserted into said one or more wing insertion slots, said one or more wings (fin member 206) are curved and substantially have an airfoil shape (Fig 18D).  
Briccetti et al. further discloses wherein said airfoil shape (Fig 18D) of said one or more wings when inserted into said one or more wing insertion slots generates lift when said fish lure is trolled behind a boat via said fishing line at sufficient speeds.  
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 18, Yummy Flyer in view of Briccetti et al. discloses the flying fish lure of claim 17 as previously discussed. 
Yummy Flyer further discloses wherein said one or more wings are decorated in a pattern and color matching a wing-like pectoral fin of a California Flying Fish (best seen in first screen capture at 0:41s); wherein said body portion is constructed from a durable material (polymer material) and is painted in a pattern and color matching a natural coloration of said California Flying Fish (best seen in first screen capture at 0:41s).  
Matters pertaining to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP 2144.04. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bocach (US-6115957-A), Basso (US-5694714-A), Bennett (US-2719377-A), St. John (US-20200323185-A1), Bonutti (US-20190000049-A1), St. John (US-20180042206-A1), Cook (US-20170013815-A1), Nelson (US-20160205910-A1), Storm (US-20150250153-A1), Kennedy (US-20120180372-A1), Robertson (US-20080202016-A1), Palermo (US-20080202014-A1), Claverie (US-20070006518-A1). 
The cited art show fishing lures with detachable wings and fishing lures that resemble flying fish. 
	Additionally, the following YouTube Videos are cited for their relevance to the applicant’s disclosure: California Flyer Rigging Tutorial, 1st Nomad Design Slipstream Flying Fish Cast and Troll Test on the Water, Slipstream Flying Fish by Nomad Design, and How to Rig a Flying Fish for Bluefin Tuna. 
	The cited YouTube videos show fishing lure assemblies that resemble flying fish and are configured to be trolled behind a boat with a kite. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644